MEMORANDUM**
Nancy Elaine Ybarra appeals the Bankruptcy Appellate Panel’s (“BAP”) order dismissing her appeal from the bankruptcy court’s decision denying her “Motion to Reopen Time for Appeal" pursuant to Federal Rule of Appellate Procedure 4. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo the BAP’s determination regarding jurisdiction, *673Paulman v. Gateway Venture Partners III, L.P. (In re Filtercorp, Inc.), 163 F.3d 570, 576 (9th Cir.1998), and we affirm.
Because Ybarra’s Motion to Reopen Time for Appeal was not filed within thirty days of entry of the bankruptcy court’s order, the BAP properly dismissed her appeal. See Fed. R. Bankr.P. 8002(c)(2).
We reject Ybarra’s contention that Federal Rule of Appellate Procedure 4 applies to a motion to extend the time period for appealing an order of the bankruptcy court to the BAP. The Federal Rules of Appellate Procedure “govern procedure in the United States courts of appeals.” FRAP 1(a).
Appellee’s request for costs shall be submitted in accordance with Ninth Cir. Rule 39-1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.